ACCEPTED
                                                                                                                   03-14-00637-CR
                                                                                                                           7819544
                                                                                                        THIRD COURT OF APPEALS
                                                                                                                   AUSTIN, TEXAS
                                                                                                            11/13/2015 12:16:21 PM
                     Rosemary Lehmberg  Travis County District Attorney                                         JEFFREY D. KYLE
                                                                                                                            CLERK
                          P.O. Box 1748 Austin, Texas 78767  Telephone: 512-854-9400  Fax: 512-854-9695



                                                                                                   FILED IN
                                                                                            3rd COURT OF APPEALS
November 13, 2015                                                                               AUSTIN, TEXAS
                                                                                           11/13/2015 12:16:21 PM
Third Court of Appeals                                                                        JEFFREY D. KYLE
Jeffrey D. Kyle, Clerk                                                                              Clerk
P.O. Box 12547
Austin, Texas 78711

RE: Christopher Brian Roberts v. State of Texas
    Court of Appeals #03-14-00637-CR

Dear Mr. Kyle:

This is to acknowledge receipt of your notice, dated November 4, 2015, that the above-referenced
cause has been set for oral argument on Wednesday, December 2, 2015, at 1:30 P.M.

Please inform the Court that the State will be represented at the scheduled time by M. Scott
Taliaferro.

Sincerely,
/s/ M. Scott Taliaferro
M. Scott Taliaferro
Assistant District Attorney
State Bar No. 00785584
P.O. Box 1748
Austin, Texas 78767
(512) 854-9400
Fax No. (512) 854-4810
Scott.Taliaferro@traviscountytx.gov
AppellateTCDA@traviscountytx.gov


MST:vb


cc: Kristin Jernigan
    Attorney at Law
    Kristen@txcrimapp.com




                         Criminal Justice Center  509 West 11th Street  Austin, Texas 78701